DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad et al (US 2014/0369108) in view of Tihanyi (US 2004/0145938).
Mohammad et al (Fig.5) disclose  memristive bit cell (500, Fig.5) comprising: a memristive device (505) to store information, wherein the memristive device (505) is switchable between states; a first switch regulating component (T1) coupled to the memristive device to enforce compliance of the memristive device with a first property threshold when switching between states in a first direction, wherein the first property threshold corresponds to a state of the memristive device; and a second switch regulating component (T2) coupled to the memristive device to enforce compliance of the 
Mohammad et al fails to disclose or suggest the second switch regulating component is an avalanche or Zener diode coupled to the memristive device. However, Tihanyi (Fig.4A) discloses a memristive bit cell with switching device is Zener diode (20, Fig.4A and see paragraph [0047]). 
Thus, it would have been obvious to one of ordinary skill in the art at the time this invention was made to modify Mohammad et al by replacing one transistor (T1 or T2) by an Zener diode because both memristive bit cell using 2 switching device and reducing the chip area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buchanan et al (US 2019/0043577) disclose a memristive arrays with a waveform generation device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871.  The examiner can normally be reached on 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        04/10/2021